                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                     No. 5:92-CR-114-1BR

UNITED STATES OF AMERICA,                                      )
                                                               )
                  v.                                           )        ORDER
                                                               )
VAUGHN J. CURTIS                                               )

         This matter is before the court on defendant’s motion for compassionate release. (DE #

120.)

         In 1993, a jury convicted defendant of conspiracy to commit armed bank robbery in

violation of 18 U.S.C. § 371 (“Count 1”); armed bank robbery and aiding and abetting the same

in violation of 18 U.S.C. §§ 2 and 2113 (“Count 2”); and using a firearm during and in relation to

a crime of violence in violation of 18 U.S.C. § 924(c) (“Count 3”). The court sentenced

defendant to a total term of imprisonment of 297 months. Also, the court sentenced defendant to

a total term of five years supervised released, imposed a fine of $10,000, and ordered defendant

to pay $10,774 in restitution.1 Defendant appealed his conviction and sentence, and the Fourth

Circuit Court of Appeals affirmed. United States v. Curtis, No. 93-5466, 1994 WL 14848 (4th

Cir. Jan. 24, 1994) (per curiam).




1
  Prior to sentencing in this court, defendant pled guilty to armed bank robbery and violating § 924(c) in the Middle
District of North Carolina. United States v. Curtis, No. 2:92-CR-00223-CCE. After sentencing here, that court
sentenced him to 101 months imprisonment. According to defendant, based on information received from the
Bureau of Prisons, he has completed the imprisonment term this court imposed, and he is now serving the
imprisonment term imposed by the court in the Middle District of North Carolina. (Supp. Mot., DE # 121, at 1.)
Even so, defendant maintains that this court may reduce his sentence of imprisonment to a term certain, and should
it in fact do so, the Bureau of Prisons will recalculate his projected release date. (Id. at 2.) According to the
government, defendant is serving an aggregate 398-month term of imprisonment. (Resp., DE # 123, at 3.)
Nonetheless, it does not dispute that, assuming defendant otherwise satisfies the requirements of 18 U.S.C. §
3582(c)(1)(A), this court may reduce defendant’s term of imprisonment.



            Case 5:92-cr-00114-BR Document 136 Filed 11/19/20 Page 1 of 7
        In March 2020, defendant filed pro se a motion for compassionate release. (DE # 118.)

Pursuant to Standing Order No. 19-SO-3 (E.D.N.C. Jan. 25, 2019), the court appointed counsel

to represent defendant for purposes of the motion. In August 2020, appointed counsel filed the

instant motion as well as a supplemental motion, (DE # 121). The government filed a response

in opposition, (DE # 123), to which defendant filed a reply, (DE # 125).

        Defendant requests a reduction in his sentence of imprisonment to 141 months pursuant

to 18 U.S.C. § 3582(c)(1)(A). That statute provides in relevant part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—
            (1) in any case—
                    (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or
                the lapse of 30 days from the receipt of such a request by the
                warden of the defendant’s facility, whichever is earlier, may
                reduce the term of imprisonment . . . , after considering the
                factors set forth in section 3553(a) to the extent that they are
                applicable, if it finds that—
                        (i) extraordinary and compelling reasons warrant
                        such a reduction . . .
                and that such a reduction is consistent with applicable
                policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

        The relevant policy statement is set forth in United States Sentencing Guideline §

1B1.13, “Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A).” 2 “Th[at]



2
  Technically, the policy statement, which was adopted prior to the First Step Act, applies only to motions filed by
the Bureau of Prisons. See United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28,
2019). “The Sentencing Commission has not amended or updated the old policy statement since the First Step Act
was enacted, nor has it adopted a new policy statement applicable to motions filed by defendants. While the old
policy statement provides helpful guidance, it does not constrain the Court’s independent assessment of whether
‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).” Id. at *6-7 (citation
and footnote omitted).

                                                         2

           Case 5:92-cr-00114-BR Document 136 Filed 11/19/20 Page 2 of 7
policy statement . . . requires: (1) extraordinary or compelling reasons to warrant a reduction in a

defendant’s sentence, (2) that the defendant is not a danger to the safety of others or the

community, and (3) that release from custody complies with § 3553(a) factors.” United States v.

Lake, No. CR 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky. Aug. 30, 2019) (citing

U.S.S.G. § 1B1.13 (2018)); see also United States v. Kibble, Criminal No. 2:19-00077, 2020 WL

3470508, at *2 (S.D.W. Va. June 25, 2020).

       Under the policy statement, extraordinary and compelling reasons justifying a sentence

reduction exist based on any of following circumstances:

       (A)      Medical Condition of the Defendant.—
               (i)      The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis of life
               expectancy (i.e., a probability of death within a specific time period) is not
               required. Examples include metastatic solid-tumor cancer, amyotrophic
               lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
               (ii)     The defendant is—
                        (I)     suffering from a serious physical or medical condition,
                        (II)    suffering from a serious functional or cognitive impairment,
                        or
                        (III) experiencing deteriorating physical or mental health
                                because of the aging process,
                        that substantially diminishes the ability of the defendant to
                        provide self-care within the environment of a correctional facility
                        and from which he or she is not expected to recover.
       (B)       Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.
       (C)     Family Circumstances.
               (i)     The death or incapacitation of the caregiver of the defendant’s minor
               child or minor children.
               (ii)      The incapacitation of the defendant’s spouse or registered partner
               when the defendant would be the only available caregiver for the spouse or
               registered partner.
       (D)      Other Reasons.—As determined by the Director of the Bureau of Prisons,
       there exists in the defendant’s case an extraordinary and compelling reason other
       than, or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B.13, cmt. n.1.

                                                  3

          Case 5:92-cr-00114-BR Document 136 Filed 11/19/20 Page 3 of 7
        Even if a defendant establishes extraordinary and compelling reasons to support a

sentence reduction, the court must still consider the applicable § 3553(a) factors. See 18 U.S.C.

§ 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).

        These factors include: “(1) [Defendant’s] personal history and characteristics; (2)
        his sentence relative to the nature and seriousness of his offense; (3) the need for a
        sentence to provide just punishment, promote respect for the law, reflect the
        seriousness of the offense, deter crime, and protect the public; (4) the need for
        rehabilitative services; (5) the applicable guideline sentence; and (6) the need to
        avoid unwarranted sentencing disparities among similarly-situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2 (D. Md. July 28, 2020)

(citation omitted) (alteration in original).

        At the outset, the government argues defendant’s motion should be denied because he has

failed to exhaust his administrative remedies. (Resp., DE # 123, at 16-17.) According to the

government, the Bureau of Prisons (“BOP”) has no record of defendant filing a request for

compassionate release through its Administrative Remedy Program. (Kelley Aff., DE # 123-1,

at 2.) In response, defendant submits the copies of his 1 February 2020 letter to the Warden

requesting consideration for a reduction in his sentence and of subsequent email correspondence

between the Warden and himself regarding the request. (Reply, DE # 125, at 3 (citing Mot., Exs.

1, 2, DE ## 120-1, 120-2; see also Mot., DE # 118, at 1.) The court concludes that defendant has

demonstrated that he made a request of the Warden pursuant to § 3582(c)(1)(A)(i) and more than

30 days lapsed since that time, without his receiving a written denial. Therefore, he has satisfied

§ 3582(c)(1)(A)’s exhaustion requirement.

        Turning to the merits, defendant contends the changes in § 924(c) sentences under the

First Step Act of 2018 (“First Step Act”), combined with the threat COVID-19 poses to his

health while incarcerated, constitute extraordinary and compelling reasons to modify his

sentence. (Mot., DE # 120, at 7-8.) The government argues defendant’s sentence should not be

                                                  4

          Case 5:92-cr-00114-BR Document 136 Filed 11/19/20 Page 4 of 7
reduced because he has not demonstrated any extraordinary or compelling reason to justify a

reduction. (Resp., DE # 123, at 1.) Also, the government urges the court to deny the motion

considering the § 3553(a) factors and the danger defendant would pose to the community. (Id.)

       First, the court examines defendant’s sentence of imprisonment. On Counts 1 and 2,

defendant’s guideline imprisonment range was 57 to 71 months. (PSR ¶ 50.) The court

sentenced defendant at the bottom of the range on those counts. For Count 3, because defendant

had previously pled guilty to a § 924(c) violation, see supra note 1, the court was required to

sentence defendant to a 20-year consecutive term of imprisonment. See 18 U.S.C. § 924(c)(1)

(1990) (“In the case of his second or subsequent conviction under this subsection, such person

shall be sentenced to imprisonment for twenty years . . . . [T]he term of imprisonment imposed

under this subsection [shall not] run concurrently with any other term of imprisonment . . . .”);

Curtis, 1994 WL 14848, at *1 (holding this court properly applied the § 924(c) enhancement

because defendant “has been found guilty, on two separate occasions, of using a firearm in

relation to the commission of a felony” (citations omitted)). (See also PSR ¶¶ 49, 50.)

       “The First Step Act amended 18 U.S.C. § 924(c)(1)(C) such that the enhanced mandatory

minimum penalty for a second or any subsequent § 924(c) conviction, . . . applies only when an

offender’s first conviction under § 924(c) was ‘final’ when the subsequent violation was

committed.” United States v. Redd, 444 F. Supp. 3d 717, 720 (E.D. Va. 2020) (citing First Step

Act of 2018, Pub. L. No. 115-391, § 403(a), 132 Stat. 5194, 5221-22) (footnote omitted). If this

law had been in effect when defendant committed the offense in Count 3, defendant’s mandatory

consecutive term of imprisonment would have been seven years because his prior § 924(c)

conviction was not final. See 18 U.S.C. § 924(c)(1)(A)(ii) (2018) (providing a penalty of seven




                                                 5

          Case 5:92-cr-00114-BR Document 136 Filed 11/19/20 Page 5 of 7
years imprisonment if the firearm is brandished). (See also PSR ¶ 10 (stating that defendant

brandished a weapon inside the bank).)

         The Act did not make this change in the law retroactive. See First Step Act of 2018, §

403(b), 132 Stat. at 5222. It did, however, amend the statute under which defendant seeks relief,

§ 3582(c)(1)(A), to permit a defendant to bring a motion for a sentence reduction directly, rather

than vesting that authority exclusively with the BOP. See id., § 603(b)(1), 132 Stat. at 5239.

Numerous district courts have found the First Step Act’s change in § 924(c) sentencing, despite

the fact Congress did not make it retroactive, constitutes an extraordinary and compelling reason

justifying a reduction in a defendant’s sentence under § 3582(c)(1)(A). See, e.g., United States

v. Arey, 461 F. Supp. 3d 343, 349-50 & n.8 (W.D. Va. 2020) (collecting cases); but see, e.g.,

United States v. Gashe, No. CR07-4033-LTS, 2020 WL 6276140, at *2 (N.D. Iowa Oct. 26,

2020) (collecting cases). The court follows those decisions under the circumstances here, where

defendant is serving a sentence 13 years longer than would a person convicted today for the same

offense. This sentencing disparity constitutes an extraordinary and compelling reason to warrant

reducing defendant’s sentence.3

         Next, the court considers the relevant § 3553(a) factors and the potential danger

defendant would pose to the community. Defendant has been incarcerated 28 years. With good

time credit, he is projected to be released in less than one year. (See Mot., Ex 3, DE # 120-2, at


3
  Defendant has an increased risk of contracting COVID-19 given his incarceration. See Centers for Disease
Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/faq html (go
to People Who are Incarcerated at Correctional and Detention Facilities, select Do I have a greater chance of getting
COVID-19? (“People in correctional and detention facilities are at greater risk for some illnesses, such as COVID-
19, because of close living arrangements with other people.”) (last visited Nov. 18, 2020). Also, his age (51 years
old) increases his risk of severe illness from COVID-19. See id., https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/older-adults html (“As you get older, your risk for severe illness from COVID-19 increases. For
example, people in their 50s are at higher risk for severe illness than people in their 40s.”) (last visited Nov. 18,
2020). These facts arguably bolster the conclusion that extraordinary and compelling reasons exist to warrant
reducing his sentence.


                                                         6

            Case 5:92-cr-00114-BR Document 136 Filed 11/19/20 Page 6 of 7
1.) His security classification is low. (Id.) While incarcerated, defendant has sustained six

disciplinary infractions (low or moderate severity), the last of which occurred more than five

years ago. (Id. at 2.) He has taken numerous educational courses, maintained employment, and

obtained his GED. (Id. at 1-2.) He is making payments towards his financial obligations. (Id. at

3.) To be sure, the instant offenses are serious. However, given defendant’s age, conduct during

incarceration, and the significant length of time since his offenses, the court finds it unlikely

defendant will be a danger to the community. Considering all the circumstances, reducing

defendant’s sentence of imprisonment to 141 months still provides just punishment and reflects

the seriousness of the offenses he committed.

       Defendant’s motion for compassionate release and supplemental motions are

ALLOWED. Defendant’s pro se motion for compassionate release is DENIED as moot. For

purposes of the record, the Clerk is DIRECTED to file under seal on the docket defendant’s

presentence report.

       Defendant’s sentence of imprisonment as reflected in the judgment dated 7 June 1993 is

REDUCED to 84 months on Count 3, for a total term of 141 months. All other provisions of the

7 June 1993 judgment shall remain in effect. The BOP may delay defendant’s release up to 14

days for quarantine and/or administrative reasons.

       This 19 November 2020.




                                       __________________________________
                                                       W. Earl Britt
                                                       Senior U.S. District Judge




                                                  7

          Case 5:92-cr-00114-BR Document 136 Filed 11/19/20 Page 7 of 7
